Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00183-CV

                                         IN RE David E. ZAPATA

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 8, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 30, 2020, relator filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2018CI23884, styled Christopher Sean Miller and Christy Miller v. David
E. Zapata, pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Monique Diaz presiding.